Citation Nr: 1436229	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-30 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Whether a valid motion for revision or reversal on the basis of clear and unmistakable error (CUE, under 38 C.F.R. § 3.105(a)) in the March 14, 2003 rating decision of the RO in Portland, Oregon, assigning an effective date for the grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder has been raised and, if so, whether revision or reversal is warranted on the grounds of CUE.


(The issue of whether the October 1, 2008 Board decision denying an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder and obsessive compulsive features should be revised or reversed on the grounds of CUE will be the subject of a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1946 to April 1948, and from November 1949 to November 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the RO in Salt Lake City, Utah, which purported to adjudicate yet another request (in June 2013) for revision based on CUE, this time alleged to be in the March 2003 rating decision assignment of effective date for service connection for PTSD (ostensibly as modified by the subsequent DRO CUE decision in September 2006 granting an earlier effective date to December 15, 1993 based on CUE in the March 2003 rating decision).  The November 2013 rating decision purported to find that no further revision (than December 15, 1993, as found by the September 2006 DRO decision) was warranted in the effective date assigned for PTSD with panic disorder, without agoraphobia, and obsessive compulsive features.  In ruling on the Veteran's June 2013 motion for revision of the RO decision dated March 14, 2003 based upon CUE, the RO erroneously concluded that the Board had vacated its previous decisions dated October 1, 2008 and November 21, 2011, both denying an effective date earlier than December 15, 1993 for the service-connected PTSD.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Statement of the Case

In November 2013, the Veteran submitted a timely notice of disagreement (NOD) to the November 2013 rating decision denying revision of the March 14, 2003 rating decision of the RO in Portland, Oregon.  To date, no statement of the case (SOC) has been issued.  In a May 2014 letter, the Veteran's representative requested that the issue on appeal be remanded for the issuance of a SOC.  The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

RO Decision(s) Subsumed by Board Decision(s)

When issuing the SOC on remand, the RO should be cognizant of the following.  The RO was incorrect when it stated in the November 2013 rating decision that the Board had vacated its decision of November 21, 2011.  The April 26, 2013 Board decision only attempted to vacate the October 1, 2008 Board decision denying an effective date earlier than December 15, 1993 for the service-connected PTSD.  No Board decision has ever vacated the November 21, 2011 decision.  Further, the Court, in an Order dated March 2014, vacated the Board's April 26, 2013 decision attempting to vacate the October 1, 2008 Board decision, which resulted in the revival of the October 1, 2008 decision; therefore, there are two valid and final Board decisions which have found that the Veteran is not entitled to an effective date for the service-connected PTSD earlier than December 15, 1993.

In Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.105(a) (2013), the regulation concerning revision of a RO rating decision on the basis of CUE, applies only to RO decisions, and not to Board decisions.  In so holding, the Federal Circuit noted that to hold otherwise would permit an inferior tribunal, e.g., a regional office, to collaterally review the actions of a superior or appellate one, i.e., the Board.  Smith, 35 F.3d at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court held that a RO decision "appealed to and affirmed by the Board" was thus "subsumed by the Board's decision," and could not be attacked on CUE grounds.  See Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub nom Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).  As such, the SOC should address whether the March 14, 2003 RO rating decision was ultimately (following a September 2006 DRO modification of the March 2003 effective date decision on the basis of CUE) subsumed by a supervening Board decision, namely the October 1, 2008 and November 21, 2011 decisions deciding the issue of proper effective date for the grant of service connection for PTSD (denying an effective date prior to December 15, 1993), and, if so, whether the current purported motion of CUE in the March 2003 rating decision should be denied due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The issue of CUE in the March 2003 RO rating decision assigning an effective date for the service connected PTSD was previously adjudicated by the RO in a DRO decision dated September 2006.  Specifically, in the September 2006 rating decision, the RO (DRO) found CUE in the March 2003 rating decision assignment of an effective date of March 15, 1994 because the evidence of record reflected that an informal claim for PTSD had been filed on December 15, 1993.  The very question decided by the September 2006 RO (DRO) decision was earlier effective date for PTSD based on CUE in the March 2003 rating decision assignment of effective date.  The current attempted motion is for earlier effective date than December 15, 1993 for service connection for PTSD based on CUE. 

The September 2006 rating decision was appealed to the Board, and subsequently subsumed by the October 2008 Board decision, which denied an earlier effective date than December 15, 1993 for service connection for PTSD and related service-connected psychiatric disorders. 

In a separate Board decision being issued simultaneously with this remand (a Board CUE original jurisdiction question under 38 U.S.C.A. § 7111, referenced on the title page), the Board ruled that there was no CUE in the October 1, 2008 Board decision denying an effective date earlier than December 15, 1993 for the grant of service connection for PTSD.  The simultaneous Board decision on the motion to revise the October 2008 Board decision (finding no CUE in the October 2008 Board decision) addressed the representative's current contention of CUE in the March 2003 rating decision due to the failure to apply the provisions of 38 C.F.R. § 3.156(c), applying such contention as part of the motion (under 38 U.S.C.A. § 7111) to revise the October 1, 2008 Board decision.  As the Board is ruling upon this CUE argument in its own simultaneous decision, the RO should address whether the October 1, 2008 Board decision, which subsumed the September 2006 RO CUE decision addressing the proper effective date of December 15, 1993 for the service-connected PTSD, is a final decision on the question of CUE in the March 2003 rating decision (as modified by the September 2006 rating decision) assignment of effective date for PTSD earlier than December 15, 1993.  

Res Judicata

Also relevant to the SOC is this finding by the Court in Russell v. Principi, 
3 Vet. App. 310, 315 (1992):

E. Finality of Decisions under 38 C.F.R. § 3.105(a): One final cautionary note:  our imprimatur on the remedy created by the Secretary as to "clear and unmistakable error" does not mean that the same issue may be endlessly reviewed.  Contrary to one theory advanced in oral argument, there is finality in veterans' benefits jurisprudence.  The reopening of a finally denied claim upon the submission of "new and material" evidence and the revision of a previous determination pursuant to 38 C.F.R. § 3.105(a) are permitted only in narrow and carefully limited circumstances.  Once there is a final decision on the issue of "clear and unmistakable error" because the AOJ decision was not timely appealed, or because a BVA decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of "clear and mistakable error" may not be raised again.  See 38 U.S.C. § 7105(b), (c) (NOD must be filed within one year from the date of mailing of the notice of the initial review or determination, otherwise the action or determination becomes final); 38 U.S.C. § 7252; 38 U.S.C. § 7266.  It is res judicata.  38 U.S.C. § 7104(b) (formerly § 4004(b)).

As reiterated by the Court in Link v. West, 12 Vet. App. 39, 44 (1998) (citing Russell, 3 Vet. App. at 315), "under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again."  In Link the appellant had previously argued that a September 1963 rating decision denying service connection for retinitis pigmentosa was clearly and unmistakably erroneous in both interpretation of the laws and regulations and interpretations of the evidence of record.  In a December 1990 decision, the Board determined that the 1963 RO decision did not contain CUE.  Subsequent to that Board decision, the appellant filed another CUE claim as to the 1963 RO decision.  Citing to Russell, the Link Court found that "the claim of CUE now raised by the appellant was previously adjudicated by the Board in its December 1990 reconsideration decision.  Under the principles of res judicata, the appellant cannot again raise that claim of CUE." 

As noted above, the issue of CUE in the March 2003 RO rating decision assigning an effective date for the service-connected PTSD was previously addressed and granted by the RO (DRO) in a decision dated September 2006, which revised the March 2003 rating decision to an effective date of December 15, 1993.  The September 2006 rating decision was subsumed by the October 1, 2008 Board decision, which found that an earlier effective date than December 15, 1993 for the grant of service connection for PTSD with related symptoms was not warranted.  Further, in the separate Board decision that is being issued at the same time as the instant remand (Board CUE original jurisdiction motion under 38 U.S.C.A. § 7111), the Board is finding that there was no CUE in the October 1, 2008 decision denying an effective date earlier than December 15, 1993 for the grant of service connection for PTSD.  The current Board decision (addressing CUE motion) directly addressed the Veteran's 38 C.F.R. § 3.156(c) CUE argument; therefore, in the SOC the RO should specifically address whether the Veteran's June 2013 motion for revision of the March 2003 RO decision on the basis of CUE is barred by res judicata pursuant to Russell and Link.

PTSD Claim Prior to December 15, 1993

Finally, the Board notes that the intended effect of the Veteran's June 2013 RO CUE motion is to have the effective date of his service-connected PTSD reach back to his December 1987, if not his June 1976, claim.  As such, the RO should consider whether the issue of entitlement to service connection for PTSD was alleged in either of those claims, the effect of RO rating decisions on those issues being subsumed by final Board decisions, and whether RO and/or Board finality precludes.

The Board notes that a March 1977 rating decision denied service connection for a fast heart beat (paroxysmal atrial tachycardia), back injury, and sinusitis.  There was no indication that the Veteran ever raised, or that the RO ever adjudicated, service connection for a psychiatric disability.  The March 1977 rating decision was subsumed by a December 1977 Board decision which also denied service connection for the aforementioned physical (non-psychiatric) disabilities.  The March 1977 rating decision, which was appealed to the Board, with the appeal being denied by the Board, became a final decision.   38 C.F.R. § 20.1104 (2013).  The December 1977 Board decision, likewise, was final when issued.  38 C.F.R. 
§ 20.1100 (2013).  Again, notwithstanding the more recent assertions by the moving party and representative years later that claims for specific physical disabilities were really claims for psychiatric disorders, there was no indication that entitlement to service connection for any psychiatric disability was raised or considered in 1977.  In December 1987, the Veteran filed a claim for service connection for anxiety neurosis (not PTSD), which was denied by the RO in Portland, Oregon, in a rating decision dated April 1988.  The April 1988 rating decision to deny service connection for anxiety neurosis/reaction was subsumed into a final January 1989 Board decision which denied service connection for a (non-PTSD) psychiatric disorder.  Id.  

In the SOC, the RO should address whether any evidence of record, prior to the filing of the Veteran's December 1993 PTSD claim, could be considered a claim, either formally or informally, for service connection for PTSD.  The RO should remain cognizant of the fact, and address, that two final Board decisions, dated October 1, 2008 and November 21, 2011, have found that nothing in the record evidenced the intent to file a claim for service connection for PTSD prior to the filing of the December 15, 1993 informal claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC to the Veteran which addresses the issue of whether the March 14, 2003 rating decision of the RO in Portland, Oregon, assigning an effective date for the grant of service connection for PTSD with panic disorder, should be revised or reversed on the grounds of CUE.

In the SOC, the RO should address the following questions:

A)  Whether the March 2003 and/or September 2006 RO rating decisions have been subsumed by the final October 2008 Board decision, November 2011 Board decision, and/or the currently issued Board decision pursuant to Smith, Duran, and Donovan, so as to render the June 2013 purported CUE motion to be without any legal merit.


B)  Whether the Veteran's purported June 2013 motion for revision of the March 2003 RO rating decision on the basis of CUE is barred by res judicata, by having already been adjudicated: 
	1) in the September 2006 DRO decision (specifically adjudicating CUE in the March 2003 assignment of effective date), and/or 
	2) in the October 1, 2008 Board decision denial of earlier effective date than December 15, 1993 for service connection for PTSD (which subsumed the September 2006 rating decision, which was the basis for appeal to the Board in October 2008).  

C)  Whether any evidence of record, prior to the filing of the Veteran's December 15, 1993 PTSD claim, constitutes a claim, either formal or informal, for service connection for PTSD and, if so, whether such a claim is nonetheless precluded by finality of Board decisions:
	1) in December 1977 (determining that the issue on appeal was service connection for a fast heart beat (paroxysmal atrial tachycardia) rather than for any psychiatric disorder so as to preclude a finding that a claim for service connection for psychiatric disorder had been raised at that time), and
	2) in January 1989 (finding only non-psychiatric disorder claims had been raised and were on appeal so as to preclude a finding that a claim for service connection for psychiatric disorder had been raised).


D)  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the instant matter following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 



